DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-13 are pending in the application.
	In the Preliminary Amendment filed 07 October 2020, claims 1-2, 4 and 6-13 were amended.  These amendments have been entered.

Drawings
The drawings are objected to because of the following informalities:
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections
Claims 1 and 12-13 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  In lines 3-4 of claim 1, “the tape” should be replaced with --the barrier tape--. 
Re Claim 12:  In line 3 of claim 12, “a tape” should be replaced with --[[a]] the barrier tape--.
	Re Claim 13:  In line 3 of claim 13, “the tape” should be replaced with --the barrier tape--. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connolly (GB 2 260 550 A, a copy of which was provided by Applicant with the IDS filed 07 October 2020).
	Re Claim 1:  Connolly discloses an emergency release barrier system (see Figs. 9-10) comprising: 
a post (2; see Fig. 5) having at least one retainer (10; see Figs. 1-2 and 9); and 

the retainer (10) is open at an upper end (at mounting slots 7), has a first vertical retaining wall (one of the side walls forming slot 7) at a first side, a second vertical retaining wall (the other of the side walls forming slot 7) at a second side, and a vertically extending opening (the radial opening of slot 7; shown at the arrow in Fig. 9) formed between the first retaining wall and the second retaining wall, such that a vertically extending retaining volume (at the bulging portion of slot 7) is formed between an inner wall (the curved inner portion of the slot 7) of the retainer, the first retaining wall and the second retaining wall, and a width of the retaining volume (at the bulging portion of slot 7) is greater than a width of the opening; and
the attaching part (50) of the barrier tape is cooperatively formed to be removably mounted in and retained in the retaining volume of the retainer; wherein: 
an outer end of the attaching part is formed of a first flexible wing (57) at a first side and a second flexible wing (57) at a second side, the first and second flexible wings being compressible in a direction towards one another; 
the attaching part (50) is formed such that when the attaching part is located within the retaining volume the first flexible wing engages with the first retaining wall and the second flexible wing engages with the second retaining wall; and 
the first and second flexible wings (57) can be compressed towards one another such that a maximum width of the attaching part is less than the width of the opening (in order to release the lugs 57 from the slot 7; “In the event of excessive pressure being applied to the rope 55, for example, if a person accidentally trips over the rope the lugs 57 will disengage from the slot 7, preventing the posts from collapsing.”; see page 7, lines 5-9).
Re Claim 2:  Connolly discloses an emergency release barrier system, wherein the retainer (10) is removably attached to the post (2) at an inner side (an inner side of the post being an inner surface of the tubular post 20; see Fig. 1).
Re Claim 3:  Connolly discloses an emergency release barrier system, wherein the retainer (10) is mounted in a vertical slot (the vertical slot being formed by the open vertical passage of the tubular post 20) formed in the post.
Re Claim 9:  Connolly discloses an emergency release barrier system (see Fig. 9), wherein: 
an outer end (at the outer surface of lug 57) of the first flexible wing (57) is formed to engage with a first corner (at the upper transition between the bulging portion of slot 7 and the straight portion of slot 7; Fig. 9) of the retaining volume that is formed between the first retaining wall and the inner wall of the retainer; and 
an outer end (at the outer surface of lug 57) of the second flexible wing (57) is formed to engage with a second corner (at the lower transition between the bulging portion of slot 7 and the straight portion of slot 7; Fig. 9) of the retaining volume that is formed between the second retaining wall and the inner wall of the retainer.
Re Claim 12:  Connolly discloses an emergency release barrier system (see Fig. 9), wherein the flexibility of the first and second flexible wings (57) is such that, when a tape (55; Fig. 9) attached thereto is pulled outwards from the retainer at an angle greater than 15% away from a radial direction of the post that extends through a centre of the retaining volume, the force required to pull the attaching part out of the retainer is less than the force required to pull over the post (“In the event of excessive pressure being applied to the rope 55, for example, if a person accidentally trips over the rope the lugs 57 will disengage from the slot 7, preventing the posts from collapsing.”; see page 7, lines 5-9).

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly (GB 2 260 550 A), as applied to claims 1-3, 9, and 12 above, and further in view of Becker (DE 20 2012 003 297 U1, a copy of which was provided by Applicant with the IDS filed 07 October 2020).
Re Claims 4, 6, and 8:  Connolly, as discussed for claim 1 above, discloses an emergency release barrier system significantly as claimed except wherein the first and second retaining walls are substantially straight and are angled towards one another (as is required by claim 4); wherein an outer wall of the first flexible wing is formed to be substantially parallel to an inner surface of the first retaining wall when the attaching part is located in the retaining volume and an outer wall of the second flexible wing is formed to be substantially parallel to an inner surface of the second retaining wall when the attaching part is located in the retaining volume (as is required by claim 6); and wherein the retaining volume is open at an upper end and at least partially closed at a lower end (as is required by claim 8).
Becker teaches the use of an emergency release barrier system (see Figs. 5-6) comprising a retainer (3); and a barrier tape (2) having a cooperatively shaped attaching part (21) formed out an outer end of the barrier tape; wherein the retainer (3) is open at an upper end (see Fig. 5), has a first vertical retaining wall (the upper wall of hanging groove 31; Fig. 6), a second vertical retaining wall (the lower wall of hanging groove 31; Fig. 6); and wherein and outer end of the attaching part (21) is formed of a first flexible wing (the upper part of insertion portion 212) and a second flexible wing (the lower part of insertion portion 212); and 
further wherein the first and second retaining walls (31) are substantially straight and are angled towards one another (see Fig. 6); wherein an outer wall of the first flexible wing (at 212; Fig. 6) is formed to be substantially parallel to an inner surface of the first retaining wall (the upper wall of hanging groove 31; Fig. 6) when the attaching part is located in a retaining volume of the retainer, and an outer wall of the second flexible wing (the lower part of insertion portion 212) is formed to be substantially parallel to an inner surface of the second retaining wall (at 31; Fig.6) when the attaching part is located in the retaining volume; and wherein the retaining volume is open at an upper end (see Fig. 5) and at least partially closed at a lower end (at retaining bar 32), for the purpose of ensuring a secure fit of the attaching part within the 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Connolly such that the first and second retaining walls are substantially straight and are angled towards one another (as is required by claim 4); wherein an outer wall of the first flexible wing is formed to be substantially parallel to an inner surface of the first retaining wall when the attaching part is located in the retaining volume and an outer wall of the second flexible wing is formed to be substantially parallel to an inner surface of the second retaining wall when the attaching part is located in the retaining volume (as is required by claim 6); and wherein the retaining volume is open at an upper end and at least partially closed at a lower end (as is required by claim 8), as taught by Becker, for the purpose of ensuring a secure fit of the attaching part within the retaining volume of the retainer, while allowing for a reliable release upon a sufficient force on the barrier tape.
	Re Claim 5:  Neither Connolly nor Becker explicitly disclose wherein the first and second retaining walls are each angled inwards between 10⁰ and 20⁰ from a radial direction of the post that extends through a centre of the retaining volume.
	Examiner notes that one of ordinary skill in the art would recognize that the angle of the first and second retaining walls would contribute to determining the amount of force and the angle of the force applied to the barrier tape that the emergency release barrier system could withstand before releasing the barrier tape.  
	Examiner further notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Connolly such that the first and second retaining walls are each angled inwards between 10⁰ and 20⁰ from a radial direction of the post that extends through a centre of the retaining volume, for the purpose of finding an optimum value for the amount of force and the angle of the force applied to the barrier tape that the emergency release barrier system could withstand before releasing the barrier tape, and since such an optimization would be within the skill of the art.
	
Claims 7, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly (GB 2 260 550 A).
Re Claim 7:  Connolly, as discussed for claim 1 above, discloses an emergency release barrier system significantly as claimed except it does not explicitly disclose wherein the width of the opening is between 15mm and 20mm.
Examiner notes that one of ordinary skill in the art would recognize that the width of the opening (at least relative to the width of the attaching part) would contribute to determining the amount of force and the angle of the force applied to the barrier tape that the emergency release barrier system could withstand before releasing the barrier tape.  
	Examiner further notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the device of Connolly such that the width of the opening is between 15mm and 20mm, for the purpose of finding an optimum value for the amount of force and the angle of the force applied to the barrier tape that the emergency release barrier system could 
Re Claims 10-11:  Connolly, as discussed for claim 1 above, discloses an emergency release barrier system significantly as claimed except it does not explicitly disclose wherein the first and second flexible wings are formed of flexible thermoplastic (as is required by claim 10); and wherein the first and second retaining walls are formed of die cast zinc (as is required by claim 11).
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the device of Connolly such that the first and second flexible wings are formed of flexible thermoplastic (as is required by claim 10); and wherein the first and second retaining walls are formed of die cast zinc (as is required by claim 11), for the purpose of ensuring adequate strength and flexibility characteristics of the elements, and since such an optimization would be within the skill of the art.
Re Claim 13:  Connolly, as discussed for claim 1 above, discloses an emergency release barrier system significantly as claimed except it does not explicitly disclose wherein the retainer and the attaching part are formed such that an outward force of 30N or less on the tape in a direction 45⁰ away from a radial direction of the post that extends through a centre of the retaining volume is required to pull the attaching part out of the post.
Examiner notes that one of ordinary skill in the art would recognize that the amount of force and the angle of the force applied to the barrier tape that the emergency release barrier system could withstand before releasing the barrier tape would be a critical feature of the system since it would determine whether the system can hold the barrier tape in place during 
	Examiner further notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the device of Connolly such that the retainer and the attaching part are formed such that an outward force of 30N or less on the tape in a direction 45⁰ away from a radial direction of the post that extends through a centre of the retaining volume is required to pull the attaching part out of the post, for the purpose of finding an optimum value for the amount of force and the angle of the force applied to the barrier tape that the emergency release barrier system could withstand before releasing the barrier tape, and since such an optimization would be within the skill of the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678